In the Supreme Court of Georgia



                               Decided: April 19, 2021


    S21Y0705. IN THE MATTER OF MAJD M. GHANAYEM.


     PER CURIAM.

     This disciplinary matter is before the Court on the Report and

Recommendation of the State Disciplinary Review Board addressing

a Notice of Reciprocal Discipline issued to Respondent Majd M.

Ghanayem (State Bar No. 710152) pursuant to Rule 9.4 of the

Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). After

an unsuccessful attempt at personal service, the State Bar pursued

service by publication. Ghanayem was served by publication

pursuant to Bar Rule 4-203.1 (b) (3). He has not filed any objection

to the imposition of reciprocal discipline, which arose out of a

Judgment of Disbarment entered against Ghanayem by the State

Bar of Texas, District 14 Grievance Committee Evidentiary Panel

14-1 (“Evidentiary Panel”) on December 19, 2019. After a hearing at
which Ghanayem was present, the Evidentiary Panel found that

Ghanayem lived in Taylor County, Texas, and was licensed to

practice law in Texas; that in 2015, a Texas client hired Ghanayem

to file an involuntary relinquishment of parental rights action

against the biological father of her son; that Ghanayem neglected

the legal matter entrusted to him by failing to file a petition for an

involuntary relinquishment of parental rights until March 2017;

that Ghanayem failed to keep the client reasonably informed about

the status of her matter and failed to promptly respond to

reasonable requests for information; and that Ghanayem engaged in

conduct involving dishonesty, fraud, deceit or misrepresentation by

misrepresenting the status of the matter to his client and by

providing her with a fraudulent order and forged signature of a

judge. The Evidentiary Panel found that by his conduct Ghanayem

violated various Texas Disciplinary Rules of Professional Conduct

relating to his failure to provide competent and diligent

representation, his failure to communicate with his client, and his

dishonest conduct in forging a court order. Based on a review of the

                                  2
disciplinary procedures and rules in Texas and the corresponding

disciplinary procedures and rules in Georgia, the Review Board

concluded that disbarment would be an appropriate level of

discipline in Georgia for similar misconduct and found no basis for

recommending anything other than substantially similar discipline.

See Georgia Rules of Professional Conduct, Rule 9.4 (b) (3) (i) - (vi).

Thus, the Review Board recommends that the Court disbar

Ghanayem, who has been a member of the Texas Bar since 2011 and

the Georgia Bar since December 2013. Neither Ghanayem nor the

State Bar has filed objections to the Review Board’s report.

     Having reviewed the record, we agree with the Review Board

that disbarment is the appropriate sanction in this reciprocal

discipline matter. Accordingly, it is ordered that the name of Majd

M. Ghanayem be removed from the rolls of persons authorized to

practice law in the State of Georgia. Ghanayem is reminded of his

duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.



                                  3